TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-00-00606-CR




                               Darrell Eugene Hogan, Appellant

                                                v.

                                 The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 50,545, HONORABLE JOE CARROLL, JUDGE PRESIDING



PER CURIAM

               This is an appeal from a judgment of conviction for bail jumping. Sentence was

imposed on July 25, 2000. There was no motion for new trial. The deadline for perfecting appeal

was therefore August 24, 2000. See Tex. R. App. P. 26.2(a)(1). Notice of appeal was filed on

September 5, 2000. No extension of time for filing notice of appeal was requested. See Tex. R.

App. P. 26.3. There is no indication that notice of appeal was properly mailed to the district clerk

within the time prescribed by rule 26.2(a).          See Tex. R. App. P. 9.2(b).        Under the

circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other than

by dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.

1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
              The appeal is dismissed.



Before Chief Justice Aboussie, Justices B. A. Smith and Patterson

Dismissed for Want of Jurisdiction

Filed: October 5, 2000

Do Not Publish




                                              2